 1

 2

 3                                 IN THE UNITED STATES DISTRICT COURT

 4                                    EASTERN DISTRICT OF CALIFORNIA

 5   IN RE U.S. DEPARTMENT OF JUSTICE                  CASE NO. 1:18-MC-00057-LJO-EPG
     MOTION TO COMPEL FACEBOOK TO
 6   PROVIDE TECHNICAL ASSISTANCE IN                   ORDER ON THE GOVERNMENT’S MOTION TO
     SEALED CASE, OPINION ISSUED IN OR                 UNSEAL IN PART ITS RESPONSE TO
 7   ABOUT SEPTEMBER 2018                              MOVANTS’ APPLICATIONS TO UNSEAL TITLE
                                                       III MATERIALS
 8

 9
             Currently pending before the Court is the Government’s Motion to Unseal in Part Its Response to
10
     Movants’ Applications to Unseal Title III Materials. Upon consideration of the Government’s Motion
11
     and the entire record herein, it is
12

13           HEREBY ORDERED that the Government’s Motion is GRANTED; and it is

14           FURTHER ORDERED that the Clerk of the Court shall unseal Exhibit A to the Government’s
15 Motion to Unseal in Part Response to Movants’ Applications to Unseal Title III Materials, which is

16 presently docketed under seal at ECF No. 40, and place it on the public docket.

17

18 IT IS SO ORDERED.

19       Dated:     January 22, 2020                        /s/ Lawrence J. O’Neill _____
                                                      UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27

28


       [PROPOSED] ORDER                                 1
30
